Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment and Allowability Notice
This Office action is responsive to the patent application No. 16/966071 filed on 30 July 2020 (07/30/2020).  Claims 1-9 are pending.  

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on 30 July 2020 (07/30/2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
 
Priority 
             Applicant’s claim for the benefit of a prior-filed application is acknowledged – 371 of PCT/CN2019/073915 01/30/2019, which further claims priority from CHINA CN201810132904.8, filed 02/09/2018 (February 09, 2018).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Mr. Bryan H. Opalko on 16 June, 2022 – please see the attached “Interview Summary”. 

	Amendment to the claims:
	Claims 1, 2, 3 and 9 are amended as follows:

1. (Currently Amended) An insulated gate bipolar transistor (IGBT) power device, comprising:
	an n-type semiconductor substrate, having a main surface, and [[comprising the following components located in the n-type semiconductor substrate:
	a p-type collector region;
	an n-type drift region located above the p-type collector region;
	a plurality of first grooves, wherein a second groove is provided correspondingly below each of the [[
	a gate oxide layer and a control gate located in the first groove;
	a field oxide layer and a shield gate located in the second groove;
	a p-type body region located between two adjacent first grooves;
	an n-type emitter region located in the p-type body region; and
	an n-type hole charge blocking region located between two adjacent second grooves and being in direct contact with the p-type body region, wherein a height of the n-type hole charge blocking region, measured in a direction perpendicular to the main surface, gradually decreases from each of two side wall positions of the two adjacent second grooves to a middle position centered between the two adjacent second grooves [[

2. (Currently Amended) The IGBT power device of claim 1, wherein 
	the n-type hole charge blocking region located between the two adjacent second grooves is [[separated into a first portion and a second portion, so that the p-type body region and the n-type drift region form a direct contact,
	[[corresponding interfaces of the first portion and of the second portion of the n-type hole charge blocking region [[and with the n-type drift region [[are arc-shaped, and a width of a bottom portion of the p-type body region, measured along a direction parallel to the main surface and perpendicular to the two adjacent second grooves, [[

3. (Currently Amended) The IGBT power device of claim 1, wherein 
	the n-type hole charge blocking region located between the two adjacent second grooves is [[continuous and separates the p-type body region [[from the n-type drift region, 
	[[interfaces of the n-type hole charge blocking region [[contacting the n-type drift region and interfaces of the n-type hole charge blocking region contacting the p-type body region [[is]] are each correspondingly arc-shaped, and a width of a bottom portion of the p-type body region [[where contacting to the n-type hole charge blocking region, the width measured along a direction parallel to the main surface and perpendicular to the two adjacent second grooves, gradually decreases from top to bottom. 

9. (Currently Amended) A fabrication method of an insulated gate bipolar transistor (IGBT) power device, comprising:
	forming a mask layer on an upper surface of an n-type semiconductor substrate;

	defining [[positions of first grooves through photoetching, by etching exposed mask layer away, and forming [[openings [[

	etching the n-type semiconductor substrate by using the mask layer as a mask, forming a plurality of first grooves in the n-type semiconductor substrate, and at the same time, enabling a width of each of the first grooves [[

	performing n-type ion implantation, [[to form an n-type doped region in the n-type semiconductor substrate correspondingly below each of the first [[grooves; 

	performing thermal oxidation, [[to form a gate oxide layer on a surface of each of the first grooves, and [[simultaneously the n-type doped region in the n-type semiconductor substrate below each of the first [[grooves being diffused to correspondingly form [[a diffused wider n-type doped region [[

	depositing a first conductive film layer, etching back the first conductive film layer, and forming a control gate at a side wall position of each of the first [[grooves; and

	etching the n-type semiconductor substrate by using the mask layer as the mask, and correspondingly forming a second groove below each of the first [[grooves, wherein the second groove [[intersects the diffused wider n-type doped region.



Allowable Subject Matter

Claims 1-9 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“an n-type hole charge blocking region located between two adjacent second grooves and being in direct contact with the p-type body region, wherein a height of the n-type hole charge blocking region, measured in a direction perpendicular to the main surface, gradually decreases from each of two side wall positions of the two adjacent second grooves to a middle position centered between the two adjacent second grooves”, combined with the other limitations of claim 1, such as:
	“a plurality of first grooves, wherein a second groove is provided correspondingly below each of the first grooves, and an opening of the second groove is located at a bottom of the first groove”. 

Regarding claims 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“performing n-type ion implantation, to form an n-type doped region in the n-type semiconductor substrate correspondingly below each of the first grooves; 
	performing thermal oxidation, to form a gate oxide layer on a surface of each of the first grooves, and simultaneously the n-type doped region in the n-type semiconductor substrate below each of the first grooves being diffused to correspondingly form a diffused wider n-type doped region”, combined with the other limitations of claim 9, such as: 
	“etching the n-type semiconductor substrate by using the mask layer as a mask, forming a plurality of first grooves in the n-type semiconductor substrate, and at the same time, enabling a width of each of the first grooves to be greater than a width of the opening of the mask layer by increasing horizontal etching”. 


	Regarding claims 1-8 the closest prior art on record is US 20070138547 A1 – Nakamura, see Fig. 17 - IGBT with first and second groove – missing n-type hole charge blocking region (23 in Applicant’s disclosure), in combination with US 20150187922 A1 – Song, see Figs. 1 or 2 components 112 or 212.  
	US 20150144994 A1 – Sung, see Fig. 2, visualizes the idea to separate the flows of holes and electrons, like a divided highway, preventing occurrence of latch-up.  
	Nakamura, Song and Sung do not teach “an n-type hole charge blocking region located between two adjacent second grooves and being in direct contact with the p-type body region”, among others.

	Regarding claim 9 the closest prior art on record is US 20150076554 A1 – Laven.  Figs. 8A-8D show implanting impurities in a bottom of a trench, high temperature process driving the implanted impurities into adjoining portions and making a groove deeper to intersects the diffused wider doped region.  
	Laven does not teach “performing thermal oxidation, to form a gate oxide layer on a surface of each of the first grooves, and simultaneously the n-type doped region in the n-type semiconductor substrate below each of the first grooves being diffused to correspondingly form a diffused wider n-type doped region”.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813